DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26, 29, 32, 35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Stepanian et al. (US Patent Application No. 2006/0240216).
Regarding claim 21, Stepanian et al. teach a composite comprising an aerogel layer having a first surface and an opposing second surface (page 1, paragraph [0011]) and a support layer having a first surface and an opposing second surface (page 1, paragraph [0011]), wherein an interface is formed between a portion of the first surface of the aerogel layer and a portion of the second surface of the support layer such that the aerogel and support layers are attached to one another, and wherein a majority of the volume of the aerogel layer does not include the support layer (page 1, paragraph [0011], page 2, paragraphs [0017], [0018], page 6, paragraphs [0054], [0056]).
Stephanian et al. do not disclose wherein the composite has a thickness of 3 mils to 16 mils.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the composite thickness in order to retain desirable properties in the composite (Stephanian et al., page 2, paragraph [0015]).
Regarding claim 22, Stepanian et al. do not disclose wherein any adhesive or binder is used (entire document).  Therefore, the aerogel excludes any adhesive or binder and teaches wherein the support layer is integrated with the aerogel layer such that the support layer adheres to the aerogel layer without the use of an adhesive or binder (page 1, paragraph [0011], page 2, paragraph [0018], page 6, paragraph [0054]).
Regarding claim 23, Stepanian et al. do not disclose wherein a ratio of the thickness of the support layer to the aerogel layer is 1:1 to 1:150.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the composite thickness in order to retain desirable properties in the composite (Stephanian et al., page 2, paragraph [0015]).
Regarding claim 24, Stepanian et al. do not disclose wherein a ratio of the thickness of the support layer to the aerogel layer is 1:2 to 1:150.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the composite thickness in order to retain desirable properties in the composite (Stephanian et al., page 2, paragraph [0015]).
Regarding claim 25, Stepanian et al. do not disclose a ratio of the thickness of the support layer to the aerogel layer is 1:10 to 1:150.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the composite thickness in order to retain desirable properties in the composite (Stephanian et al., page 2, paragraph [0015]).
Regarding claim 26, Stepanian et al. do not disclose wherein the composite has a flex fatigue of at least 100,000 cycles to failure or a tensile strength of at least 15 MPa.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in flex fatigue involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the flex fatigue of the aerogel in order to delay the ultimate failure of the aerogel as an insulation structure (Stepanian et al., page 6, paragraph [0054]).
Regarding claim 29, Stepanian et al. teach wherein the composite is an article of manufacture (page 1, paragraph [0010], page 2, paragraph [0016]).
Regarding claim 32, Stepanian et al. teach wherein the article of manufacture is an insulating material for a gas pipeline (page 2, paragraph [0016]).
Regarding claim 35, Stepanian et al. teach wherein the aerogel layer is an organic polymer aerogel (page 2, paragraph [0017]).
Regarding claim 37, Stepanian et al. teach wherein the entire interface is positioned within the volume of the aerogel layer (page 1, paragraph [0011], page 2, paragraphs [0017], [0018], page 6, paragraphs [0054], [0056]).
Regarding claim 38, Stepanian et al. teach wherein the entire volume of the support layer is positioned in the volume of the aerogel layer (page 1, paragraph [0011], page 2, paragraphs [0017], [0018], page 6, paragraphs [0054], [0056]).
Regarding claim 39, Stepanian et al. teach wherein a portion of the volume of the support layer is positioned within the volume of the aerogel layer and a second portion of the support layer is positioned outside the volume of the aerogel layer (page 1, paragraph [0011], page 2, paragraphs [0017], [0018], page 6, paragraphs [0054], [0056]).
Regarding claim 40, Stepanian et al. teach wherein the composite is rolled-up such that the composite is in the form of a roll (page 2, paragraph [0018]).

Claims 27, 28, 30, 31, 33, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Stepanian et al. (US Patent Application No. 2006/0240216) in view of White et al. (US Patent Application No. 2014/0255642).
Stepanian et al. are relied upon as disclosed above.
Regarding claim 27, Stepanian et al. fail to teach wherein the support layer is an adhesive layer.  However, White et al. teach a composite comprising an aerogel layer having a first surface and an opposing second surface and a support layer having a first surface and an opposing second surface (page 1, paragraph [0009]), wherein the support layer is an adhesive layer (page 4, paragraph [0056]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive layer of White et al. as a support layer of Stepanian et al. in order to adhere the aerogel layer to other layers (White et al., page 4, paragraph [0056]).
Regarding claim 28, Stepanian et al. fail to teach wherein the support layer is a polymeric support layer.  However, White et al. teach a composite comprising an aerogel layer having a first surface and an opposing second surface and a support layer having a first surface and an opposing second surface (page 1, paragraph [0009]), wherein the support layer is a polymeric support layer (page 1, paragraph [0012]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the polymeric support layer of White et al. as a support layer of Stepanian et al. in order to structurally support the panel (White et al., page 1, paragraph [0003]).
Regarding claim 30, Stepanian et al. fail to teach wherein the article of manufacture comprises circuitry and the composite provides thermal insulation to the circuitry.  However, White et al. teach a composite comprising an aerogel layer having a first surface and an opposing second surface and a support layer having a first surface and an opposing second surface (page 1, paragraph [0009]), wherein the composite is comprised in an article of manufacture, wherein the article of manufacture comprises circuitry and the composite provides thermal insulation to the circuitry (page 1, paragraph [0002, page 2, paragraph [0016]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the composite of Stepanian et al. as the that of White et al. in order to provide insulation (White et al., page 1, paragraph [0003]).
Regarding claim 31, Stepanian et al. fail to teach wherein the article of manufacture is a radiofrequency antenna, a radome, an apparel, a building, or an automobile.  However, White et al. teach a composite comprising an aerogel layer having a first surface and an opposing second surface and a support layer having a first surface and an opposing second surface (page 1, paragraph [0009]), wherein the composite is comprised in an article of manufacture, wherein the article of manufacture is a radiofrequency antenna (page 2, paragraph [0013]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the composite of Stepanian et al. as the that of White et al. in order to insulate and structurally support the panel (White et al., page 1, paragraph [0003]).
Regarding claim 33, Stepanian et al. fail to teach wherein the article of manufacture is an insulating material for an aerospace application.  However, White et al. teach a composite comprising an aerogel layer having a first surface and an opposing second surface and a support layer having a first surface and an opposing second surface (page 1, paragraph [0009]), wherein the composite is comprised in an article of manufacture, wherein the article of manufacture is an insulating material for an aerospace application (page 1, paragraph [0002], page 2, paragraph [0016]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the composite of Stepanian et al. as the that of White et al. in order to insulate and structurally support the panel (White et al., page 1, paragraph [0003]).
Regarding claim 34, Stepanian et al. fail to teach wherein the article of manufacture comprises an RF substrate, and wherein the RF substrate is transparent to RF radiation.  However, White et al. teach a composite comprising an aerogel layer having a first surface and an opposing second surface and a support layer having a first surface and an opposing second surface (page 1, paragraph [0009]), wherein the composite is comprised in an article of manufacture, wherein the article of manufacture comprises an RF substrate and is transparent to RF radiation (page 2, paragraph [0013]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the composite of Stepanian et al. as the that of White et al. in order to insulate and structurally support the panel (White et al., page 1, paragraph [0003]).
Regarding claim 36, Stepanian et al. fail to teach wherein the composite consist of the aerogel layer and the support layer.  However, White et al. teach a composite comprising an aerogel layer having a first surface and an opposing second surface and a support layer having a first surface and an opposing second surface (page 1, paragraph [0009]), wherein the composite consists of the aerogel layer and the support layer (page 1, paragraph [0009]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide the composite of Stepanian et al. as the that of White et al. in order to insulate and structurally support the panel (White et al., page 1, paragraph [0003]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/2/2022